UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-18516 ARTESIAN RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Delaware 51-0002090 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 664 Churchmans Road, Newark, Delaware 19702 Address of principal executive offices (302) 453 – 6900 Registrant's telephone number, including area code Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Class A Non-Voting Common Stock The NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes þ No Indicate by check mark if the registrant is not required to file report reports pursuant to Section 13 or Section 15(d) of the Act. o Yes þ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark if the disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule12(b)-2 of the Exchange Act.: Large accelerated filer o Accelerated filer þNon-accelerated filer o Small reporting company o Indicate by check mark whether the registrant is a shell company ( as defined in Exchange Act Rule 12b-2) o Yes þ No The aggregate market value of the Class A Non-Voting Common Stock and Class B Common Stock held by non-affiliates of the registrant at June 30, 2008 was $115,025,000 and $11,300,000, respectively.The aggregate market value of Class A Non-Voting Common Stock was computed by reference to the closing price of such class as reported on the Nasdaq National Market on June 30, 2008.The aggregate market value of Class B Common Stock was computed by reference to the last reported trade of such class as reported on the OTC Bulletin Board as of June30, 2008, which trade date was April 2, 2008. As of March 6, 2009, 6,531,736 shares of Class A Non-Voting Common Stock and 881,452 shares of Class B Common Stock were outstanding. TABLE OF CONTENTS PART I Item 1. – Business Item 1A. – Risk Factors Item 1B. – Unresolved Staff Comments Item 2. – Properties Item 3. – Legal Proceedings Item 4. – Submission of Matters to a Vote of Security Holders PART II Item 5. – Market for Registrant’s Common Equity, Related StockholderMatters and Issuer Purchases of Equity Securities Item 6. – Selected Financial Data Item 7. – Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 7A. – Quantitative and Qualitative Disclosure About Market Risk Item 8. – Financial Statements and Supplementary Data Item 9. – Changes in and Disagreements With Accountants on Accounting and Financial Disclosures Item 9A. – Controls and Procedures Item 9B. – Other Information PART III Item 10. – Directors, Executive Officers and Corporate Governance Item 11. – Executive Compensation Item 12. – Security Ownership of Certain BeneficialOwners and Management and Related Stockholder Matters Item 13. – Certain Relationships and Related Transactions, and Director Independence Item 14. – Principal Accountant Fees and Services PART IV Item 15. – Exhibits and Financial Statement Schedules SIGNATURES Exhibit 21-Subsidiaries of the Company Exhibit 23.1-Consent of BDO Seidman LLP Exhibit 31.1-Certification of Chief Executive Officer Exhibit 31.2-Certification of Chief Financial Officer Exhibit 32- Certification of Chief Executive Officer and Chief Financial Officer Table of Contents PART I Item 1. Business General Information Our principal subsidiary, Artesian Water Company, Inc., is the oldest and largest investor-owned public water utility on the Delmarva Peninsula, and has been providing superior water service since 1905.We distribute and sell water, including water for public and private fire protection, to residential, commercial, industrial, governmental, municipal and utility customers throughout the State of Delaware within our 263 square mile franchise area, which has doubled in the past 10 years.In addition, we design and build water and wastewater infrastructure and provide contract water and wastewater services.Our common stock is listed on NASDAQ Global Market and trades under the symbol "ARTNA." Artesian Resources Corporation, or “Artesian Resources” operates as the parent holding company of Artesian Water Company, Inc., or “Artesian Water,” Artesian Water Pennsylvania, Inc., or “Artesian Water Pennsylvania,” Artesian Water Maryland, Inc., or “Artesian Water Maryland,” Artesian Wastewater Management, Inc., or “Artesian Wastewater,” Artesian Wastewater Maryland, Inc., or “Artesian Wastewater Maryland,” each a regulated public utility, and three non-regulated subsidiaries; Artesian Utility Development, Inc., or “Artesian Utility,”
